               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

Elgene Luzon De-Amor,         )       CIVIL NO. 19-00128 SOM-RLP
                              )
         Plaintiff,           )       ORDER DISMISSING COMPLAINT;
                              )
                                      ORDER DENYING AS MOOT
vs.                           )
                              )       APPLICATION TO PROCEED IN
Buenaventura C. Cabalan, et   )       FORMA PAUPERIS
al.,                          )
                              )
         Defendants.          )
_____________________________ )

       ORDER DISMISSING COMPLAINT; ORDER DENYING AS MOOT
            APPLICATION TO PROCEED IN FORMA PAUPERIS
          On March 13, 2019, Plaintiff Elgene Luzon De-Amor,

proceeding pro se, filed a Complaint in this matter along with

an Application to Proceed in District Court Without Prepaying

Fees and Costs (“IFP Application”).   See ECF Nos. 1 & 2.

          To proceed in forma pauperis, De-Amor must demonstrate

that she is unable to prepay the court fees, and that she

sufficiently pleads claims.1   See Lopez v. Smith, 203 F.3d 1122,

1129 (9th Cir. 2000).   Even if De-Amor could demonstrate that she

cannot afford to prepay the costs of initiating this action,
1
     The court notes that it is not clear that De-Amor is indeed
a pauper. See January 2019 Poverty Guidelines for Hawaii,
https://aspe.hhs.gov/poverty-guidelines (last visited March 6,
2018) (setting poverty guideline for one person in Hawaii at
$14,380). De-Amor says she receives $1,750 per month, or $21,000
per year. While the court understands the difficulty of making
ends meet in Hawaii on such a salary, it appears that De-Amor
exceeds the poverty guideline for Hawaii.
this court may dismiss her Complaint at the outset if it appears

from the facts alleged that the action is frivolous, that the

action fails to state a claim upon which relief can be granted,

or seeks monetary relief against a defendant who is immune from

such relief.    28 U.S.C. § 1915(e)(2); see also Tripati v. First

Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th Cir. 1987).      De-

Amor’s Complaint fails to state a claim on which the court can

grant relief.    While De-Amor refers to many Defendants, there is

no factual detail alleged with respect to what each may have

done.   The Complaint is therefore dismissed, and the IFP

Application is denied as moot.

           The Complaint’s allegations are insufficient to

survive a Rule 12(b)(6) motion to dismiss, as they are nothing

more than rambling, conclusory statements unsupported by

coherent factual detail.    See Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007).    Accord Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (Rule 8 “does not require ‘detailed factual

allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully- harmed-me accusation”).    This court

cannot tell what claims De-Amor is asserting or who allegedly

harmed her.    For example, she refers to an industrial injury

back in 2003.    But this court cannot discern whether any

Defendant could be said to be responsible for her injury or



                                 2
whether there might be a statute of limitations barring a claim

based on that injury.

            De-Amor also refers to her deceased husband as a

Defendant.    But the court cannot tell whether she is complaining

that he showed a lack of kindness or whether attorneys were not

kind to her when her husband died.    In any event, this court

cannot even discern the claim she might be asserting with

respect to kindness.

            De-Amor might be complaining that a care-home operator

stole her bags.    She also might be complaining about the quality

of computers that this court provides to the public.    But such

claims, if asserted, are hard to decipher.

            Because De-Amor fails to allege any viable claim over

which this court has subject matter jurisdiction, this court

dismisses her complaint, but grants her leave to file an Amended

Complaint no later than April 12, 2019.    This document must be

complete in itself; it may not incorporate by reference anything

previously filed with this court.    The court provides some

guidance to De-Amor should she decide to file an Amended

Complaint.

            First, De-Amor should attempt to write as legibly as

possible.    If this court cannot read De-Amor’s writing,

important information may be missed.



                                 3
          Second, De-Amor should state in simple language what

each Defendant allegedly did and what statute, law, or duty was

supposedly breached by the Defendant.   In other words, De-Amor

should allege facts with respect to what each Defendant

allegedly did and what each Defendant should be held liable for.

          Third, De-Amor should also consider whether the

federal courts are the proper forum for her claims, as federal

courts have limited subject matter jurisdiction.   For example,

for this court to adjudicate a claim, there must either be

diversity of citizenship plus more than $75,000 in controversy,

or a federal claim asserted.   See 28 U.S.C. §§ 1331-32.    If De-

Amor seeks to assert claims over which this court lacks subject

matter jurisdiction, De-Amor may consider whether to assert her

claims in state court.

          Fourth, although De-Amor purports to bring claims on

behalf of her children and siblings, she does not appear to be

an attorney who may represent those people in this matter.     See

Simon v. Hartford Life, Inc., 546 F.3d 661, 664–64 (9th Cir.

2008) (applying the “general rule prohibiting pro se plaintiffs

from pursuing claims on behalf of others in a representative

capacity”); C.E. Pope Equity Trust v. United States, 818 F.2d

696, 697 (9th Cir. 1987) (“Although a non-attorney may appear in

propria persona in his own behalf, that privilege is personal to



                                4
him. . . .    He has no authority to appear as an attorney for

others than himself.” (citation omitted)).

            Finally, should De-Amor fail to timely file an Amended

Complaint by April 12, 2019, the Clerk of Court is directed to

automatically close this case.

            If De-Amor timely files an Amended Complaint, that

document should be accompanied by either payment of the filing

fee of $400, or a new IFP application that more clearly

establishes her pauper status.

            The Clerk of Court is directed to send to De-Amor this

order, along with two copies of the court’s form § 1983

complaint plus a new copy of the IFP Application form.




            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, March 13, 2019.




                              /s/ Susan Oki Mollway

                              Susan Oki Mollway
                              United States District Judge




De-Amor v. Cabalan, et al., Civ. No. 19-00128 SOM-RLP; ORDER DISMISSING
COMPLAINT; ORDER DENYING AS MOOT APPLICATION TO PROCEED IN FORMA PAUPERIS



                                      5
